Citation Nr: 1601978	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent prior to August 30, 2013, and an evaluation in excess of 60 percent since August 30, 2013, for lumbar spine degenerative disc disease (DDD) L5-S1 with left lower extremity radiculopathy.  

2.  Entitlement to an evaluation in excess of 10 percent from February 26, 2007 to August 30, 2013 for radiculopathy of L5-S1 of the left lower extremity (LLE) associated with lumbar spine DDD L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the February 2008 rating decision, the RO granted service connection for lumbar spine DDD L5-S1 and assigned a 30 percent evaluation, effective February 26, 2007.  The Veteran appeals for a higher evaluation. 

In the April 2010 rating decision, the RO granted service connection for LLE radiculopathy of L5-S1 and assigned a 10 percent evaluation, effective February 26, 2007.  The Veteran appeals for a higher evaluation.  

During the pendency of the appeal, the RO issued an April 2010 statement of the case, which granted a 40 percent evaluation for lumbar spine DDD L5-S1, effective February 26, 2007.  In a July 2014 rating decision, the RO granted a 60 percent evaluation for lumbar spine DDD L5-S1, effective August 30, 2013.  The Veteran continues to appeal for a higher evaluation for his lumbar spine DDD L5-S1.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 videoconference hearing.  A transcript of this hearing is of record.



FINDINGS OF FACT

1.  From February 26, 2007 to August 29, 2013, the Veteran's lumbar spine DDD L5-S1 does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine; nor incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  As of August 30, 2013, the Veteran's lumbar spine DDD L5-S1 is manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; but, no unfavorable ankylosis of the entire spine.  

3.  From February 26, 2007 to August 30, 2013, the Veteran's LLE radiculopathy of L5-S1 does not demonstrate moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  From February 26, 2007 to August 29, 2013, the criteria for an evaluation in excess of 40 percent for lumbar spine DDD L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  As of August 30, 2013, the criteria for an evaluation in excess of 60 percent for lumbar spine DDD L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  From February 26, 2007 to August 30, 2013, the criteria for an evaluation in excess of 10 percent for LLE radiculopathy of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient 
Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2010 and August 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation

The Veteran contends that he is entitled to higher evaluations for his lumbar spine DDD L5-S1 and LLE radiculopathy of L5-S1 due to his worsening symptoms.  In particular, the Veteran says that he experiences tingling, numbness and shooting pains in his legs, hips, and lower back.  He explained that he has undergone various therapies, which have all been ineffective, including spinal injections, laser treatments, spinal decompression, chiropractors, swimming pool therapy, electrical massage treatments, and yoga.  Functionally, the Veteran said his ability to perform household duties, such as home repairs, to fully interact with his girlfriend, and to participate in activities with his children have been greatly diminished due to his lumbar spine disability and lower extremity radiculopathy.  See January 2009 and July 2010 statements.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.



The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

The Veteran's lumbar spine DDD L5-S1 has been currently evaluated as 40 percent disabling, effective February 26, 2007, and as 60 percent disabling, effective August 30, 2013, under 38 C.F.R. § 4.71a, Diagnostic 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran's LLE radiculopathy L5-S1 has been currently evaluated as 10 percent disabling, effective February 26, 2007 to August 30, 2013, under 38 C.F.R. § 4.124a, Diagnostic Code 8521, relating to paralysis of the external popliteal nerve.  As of August 30, 2013, the Veteran's 10 percent evaluation is no longer separately rated, and his LLE radiculopathy of L5-S1 has been encompassed within his 60 percent evaluation for his lumbar spine DDD L5-S1.  

Under Diagnostic Code 8521, a 10 percent evaluation is warranted for mild incomplete paralysis of the external popliteal nerve; a 20 percent evaluation is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent evaluation is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent evaluation is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

A December 2007 VA clinical summary documents that the Veteran complained of sharp, achy back pain, which was aggravated by his work as an electrician (e.g., walking for prolonged periods of time, bending and kneeling).  He also reported symptoms of numbness and tingling in his bilateral lower extremities.  He had no other associated neurological symptoms.  To treat his symptoms, the Veteran had steroid injections in his back, had physical therapy and stretching, and took Vicodin.  Upon objective evaluation, the VA treating physician found no rigidity of the Veteran's lower back muscles, severe tenderness on palpation of the L5 region, normal muscle strength, and no sensory deficit.  He had a positive straight leg raise test result bilaterally.  Range of motion testing revealed flexion at 10 degrees with severe pain, extension at 5 degrees with severe pain, right and left lateral flexion at 15 degrees with pain and right and left lateral rotation at 10 degrees with pain.  Further aggravation of his back pain on range of motion during repetitive use testing was observed due to pain, but not due to incoordination or lack of endurance.  

VA treatment records from April 2008 to September 2009 document that the Veteran continued to report symptoms of chronic back pain with radiculopathy into his bilateral lower extremities.  The Veteran said his pain was worse in the morning causing difficulty even reaching forward to elevate the toilet seat.  Prolonged sitting in a fixed position was problematic.  He avoided all heavy lifting.  He wore a back brace constantly.  Objective findings did not reveal any neurologic abnormalities.  An MRI showed advanced degenerative joint disease at L4, L5-S1.  See April 2008, May 2008, June 2008, July 2008, and September 2009 VA treatment records. 

In March 2010, the Veteran underwent a VA examination.  The Veteran reported his current lumbar spine symptomatology, including flare-ups two to three days a week with radiating pain into his bilateral lower extremities.  The VA examiner noted that the Veteran had been treated with multiple pain medications, mechanical traction aqua therapy, a ketorolac injection, and a TENS unit.  Upon objective evaluation, the VA examiner found that the Veteran had a preserved gait and balance, normal curvature of the spine, normal deep tendon reflexes, and a positive straight leg raise test result on the left side.  Range of motion testing revealed flexion limited with pain from 35 degrees to 65 degrees, extension at 20 degrees, right and left lateral flexion at 30 degrees, and right and left rotation at 30 degrees. Following repetitive use testing, there was no additional limitation in range of motion, increased pain, weakness, or lack of endurance.  An MRI showed very mild disc bulge at L4-5 and degenerative spondylosis at L5-S1 with mild spinal stenosis.  The VA examiner diagnosed the Veteran with low back pain due to degenerative disc disease with mild disc bulge at L4-L5 level and degenerative changes at L5-S1 level with mild spinal stenosis.  Additionally, the VA examiner found mild early radiculopathy involving the L5-S1 nerve due to impingement at the spine level on the left side.  

VA treatment records from June 2011 to July 2013 document that the Veteran described his symptoms of chronic low back pain radiating into his bilateral lower extremities, including feeling as if his left leg was on fire, persistent pain, which kept him from getting out of bed, and difficulty falling and staying asleep.  Despite treatment with multiple prescription pain medications, muscle relaxers, a TENS unit, heating pads, and hot showers, the Veteran reported only temporary relief.  See June 2011, August 2011, October 2011, November 2011, December 2011, February 2013, and July 2013 VA treatment records.  

In August 2013, the Veteran was afforded another VA examination.  The Veteran reported his current lumbar spine symptomatology, including flare-ups two to three times per month and lasting for three days, which prevented him from working and confining him to bed.  Upon objective evaluation, the VA examiner found that the Veteran had a mild antalgic gait and pain on palpation to mid thoracic spine and lumbar spine.  No guarding or muscle spasms were noted.  There were normal muscle strength testing results and no muscle atrophy.  Deep tendon reflexes examination results were normal on the right and hypoactive on the left.  Sensory examination testing results were normal.  Straight leg raise testing results were negative on the right and positive on the left.  The VA examiner found mild radiculopathy on the left.  No signs or symptoms of radiculopathy were reported on the right.  Intervertebral disc syndrome was noted with incapacitating episodes of at least six weeks.  Range of motion testing revealed flexion at 25 degrees with pain, extension at 10 degrees with pain, right and left lateral flexion at 15 degrees, and right and left lateral rotation at 30 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner did find functional loss exhibited by incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and loss of balance and falling forwards or backwards.  The VA examiner recorded that the Veteran constantly wore a back brace for support, occasionally used a cane for stability, and constantly wore orthotic shoe inserts to decrease the pain in his hips and back.  During the examination, the Veteran required assistance with sitting up from a supine position on the examination table, otherwise, he was able to move around without assistance.  The VA examiner opined that, based on the examination, pain, weakness, and fatigability could result from repeated and prolonged use of the Veteran's lumbar spine.  Instability was found during range of motion testing, which would result in decreased function of the spine during flare-ups or repeated use over a period of time.  

Based on a careful review of all of the evidence, the Board finds that, from February 26, 2007 to August 29, 2013, the Veteran's lumbar spine DDD L5-S1 does not warrant an evaluation in excess of 40 percent.  The evidence, during the relevant time period, does not show that the Veteran's lumbar spine DDD L5-S1 is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran's range of motion is limited, the December 2007 VA clinical summary and March 2010 VA examination report do not demonstrate unfavorable ankylosis, as it is clear that he had motion in all relevant directions and his thoracolumbar spine was not fixed in flexion or extension.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.  A review of the Veteran's VA treatment records during the relevant time period similarly fails to reveal that the Veteran's lumbar spine DDD L5-S1 has resulted in unfavorable ankylosis.  There is also no suggestion that the Veteran has at any point had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.



In addition, the Board finds that consideration of a higher evaluation for functional loss under Deluca is not warranted in this case.  38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran's lumbar spine DDD L5-S1 is currently evaluated as 40 percent disabling.  The next higher evaluation at 50 percent requires unfavorable ankylosis.  As stated above, there is no evidence of ankylosis of the lumbar spine, and the symptoms experienced by the Veteran, though significant, simply to not approximate the fixed angle required for unfavorable ankylosis.  Accordingly, as the Veteran's lumbar spine symptoms are inconsistent with such higher rating, assignment of a 50 percent evaluation under Deluca is not warranted.  

Overall, from February 26, 2007 to August 29, 2013, the Board finds that there is simply no basis upon which to award an evaluation higher than the currently assigned 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is so because the Veteran has not at any point, during the relevant time period, experienced incapacitating episodes totaling six weeks in a 12 month period, nor does the evidence demonstrate that the thoracolumbar or entire spine was fixed in flexion or extension.  

Furthermore, the Board finds that, as of August 30, 2013, the Veteran's lumbar spine DDD L5-S1 does not warrant a higher than 60 percent evaluation.  The Veteran is already in receipt of the maximum available evaluation for his service-connected lumbar spine DDD L5-S1 with LLE radiculopathy based on incapacitating episodes.  Moreover, as shown at the Veteran's August 2013 VA examination, the Veteran was able to perform all ranges of motion albeit with significant limitations.  Nonetheless, there was no evidence of fixed flexion or extension to warrant a higher 100 percent evaluation for unfavorable ankylosis of the entire spine.  For the same reasons, the Board finds that the Veteran is not entitled to a higher evaluation under Deluca, because the Veteran's lumbar spine DDD L5-S1 symptomatology does not equate to unfavorable ankylosis of the entire spine.  Thus, the Board finds that the Veteran's lumbar spine DDD L5-S1 is no more than 60 percent disabling.  


With regard to the Veteran's LLE radiculopathy of L5-S1, the Board finds that from February 26, 2007 to August 30, 2013, a higher 20 percent evaluation is not warranted.  The objective findings of the March 2010 VA examination show that the Veteran's LLE radiculopathy is no more than mild.  Although the VA examiner's findings are not dispositive, they are consistent with the Veteran's own account of his ability to perform certain activities at his March 2010 VA examination (e.g., driving less than four or five hours and climbing stairs).  Moreover, the overall evidence, during the relevant time period, does not demonstrate that the Veteran's LLE radiculopathy reflect such symptomatology that is more appropriately characterized as moderate.  Thus, the Board finds that the Veteran's LLE radiculopathy of L5-S1 is no more than 10 percent disabling.

The Board also considered whether the Veteran is entitled to a separate evaluation for any other associated objective neurologic abnormalities under an appropriate diagnostic code.  Despite the Veteran's contentions, throughout the appeal period, that he experiences right lower extremity radiculopathy, the overall objective findings do not support those assertions.  Indeed, the March 2010 and August 2013 VA examination found no objective evidence of right lower extremity radiculopathy.  The Veteran is competent to report on his symptoms of right lower extremity pain, numbness and tingling; however, the Board finds that the objective findings of the VA examiners to be more persuasive as to whether the Veteran has radiculopathy.  Therefore, the Board finds that the Veteran is not entitled to a separate evaluation for right lower extremity radiculopathy; nor does the evidence show that the Veteran exhibited any other objective neurologic abnormalities associated with his service-connected lumbar spine disability.  

III. Extraschedular Consideration

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  

At the Veteran's February 2015 Board hearing, he testified that his service-connected lumbar spine disability and LLE radiculopathy manifested symptoms of constant pain, tingling, and numbness.  To enable him to function standing for nine hours per day as a production line foreman, the Veteran described a daily ritual of taking a hot shower in the morning to loosen his back muscles; then, taking a muscle relaxant and prescription pain medication; and, at the end of the day, sitting on his couch with a TENS unit, using heating pads, and taking more relaxers to prepare himself for the next day.  The Veteran disclosed that he became dependent on his high potency medications, including morphine, Vicodin, Percocet, and OxyContin.  He has tried to rely more on less effective over-the-counter medication.  When his back went out, the Veteran said that he was unable to function for three days at a time.  He used all of his sick and vacation time every month during his incapacitating periods.  Due to his service-connected lumbar spine disability and LLE radiculopathy, the Veteran explained that he had to stop working in his trained profession as an electrician, because he could no longer perform the functions required of the job (i.e, carrying ladders and electrical conduit pipes, climbing ladders and telephone poles, and going up and down stairs).  He reported that he had to take a pay cut with his current job, as a foreman, which paid him $16 per hour, where he had previously earned $25 per hour as an electrician.  

Overall, the Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.  It is important to understand that the rating schedule is designed to compensate for the effects of the Veteran's musculoskeletal deformity and manifestations of functional loss.  As noted above, the Veteran's service-connected lumbar spine DDD L5-S1 and LLE radiculopathy have been productive of pain, tingling, and numbness with limited motion, difficulty with prolonged sitting and standing, bending, lifting, incoordination, instability of station, loss of balance, and functional impairment throughout the appeal period.  The regulations expressly consider pain, limitation of motion, limitations in capacity to bear weight, and functional impairment.  The regulations also expressly contemplate interference with standing, incoordination, impaired ability to execute skilled movements smoothly, instability of station, and disturbance of locomotion.  38 C.F.R. § 4.45(e) and (f).  Additionally, applicable case law mandates that the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning an evaluation under the Diagnostic Codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  With this discussion in mind, the Board must conclude that the rating schedule for evaluating a musculoskeletal deformity was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including episodes of incapacitation.  

However, the Veteran also argues that his service-connected lumbar spine disability with radiculopathy has interfered with his employment.  He insists that these disabilities forced him to take a lower paying job and required that he use all of his available leave during periods of incapacitation.  Nevertheless, the Board has already discussed that the Veteran's lumbar spine disability with radiculopathy has been adequately compensated under the schedular rating criteria.  Such rating criteria are meant to compensate the Veteran for such interference with employment due to his service-connected disabilities.  To the extent that the Veteran must take leave to deal with his symptoms, the Veteran has not shown that his disability picture is so exceptional or unusual that there has been a marked interference with his employment.  Indeed, the Veteran is entitled to use his sick and annual leave as needed; and he has not demonstrated that he has taken more leave than his employer permits as a result of his service-connected lumbar spine disability with radiculopathy.  

As the available schedular criteria for his service-connected disabilities are adequate and there is no evidence of marked interference with employment, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  









							[CONTINUED ON NEXT PAGE]

ORDER

From February 26, 2007 to August 29, 2013, entitlement to an evaluation in excess of 40 percent for lumbar spine DDD L5-S1 is denied.

As of August 30, 2013, entitlement to an evaluation in excess of 60 percent for lumbar spine DDD L5-S1 is denied.  

From February 26, 2007 to August 30, 2013, entitlement to an evaluation in excess of 10 percent for LLE radiculopathy of L5-S1 is denied.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


